UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4500


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

GEORGE LALOUDAKIS,

                Defendant – Appellant,

     and

BALTIMORE COUNTY POLICE DEPARTMENT,

                      Respondent.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cr-00608-BEL-5)


Submitted:   January 31, 2012             Decided:   February 16, 2012


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marta K. Kahn, THE LAW OFFICE OF MARTA K. KAHN, LLC, Baltimore,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Debra L. Dwyer, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               George     Laloudakis      pleaded     guilty       to    conspiracy       to

obstruct interstate commerce through robbery, in violation of 18

U.S.C. § 1951 (2006); and use of a firearm in relation to a

crime of violence and aiding and abetting, in violation of 18

U.S.C.    §§     2,   924(c)     (2006).        The    district         court    sentenced

Laloudakis to a total of 117 months of imprisonment and he now

appeals.       For the reasons that follow, we affirm.

               On appeal, Laloudakis argues that his guilty plea was

not knowing and voluntary because the district court failed to

fully explain the nature of the charges against him, failed to

inform    him    of     the   statutory    maximum      sentences,        and    erred    in

accepting       the   stipulated     statement        of   facts    as     a    sufficient

factual basis for the firearm offense.                      Prior to accepting a

guilty plea, a trial court, through colloquy with the defendant,

must inform the defendant of, and determine that he understands,

the nature of the charges to which the plea is offered, any

mandatory       minimum       penalty,    the   maximum      possible          penalty    he

faces, and the various rights he is relinquishing by pleading

guilty.     Fed. R. Crim. P. 11(b).             The court also must determine

that there is an adequate factual basis for the plea.                                    Id.;

United States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).

The purpose of the Rule 11 colloquy is to ensure that the plea



                                            3
of guilt is entered into knowingly and voluntarily.                       See United

States v. Vonn, 535 U.S. 55, 58 (2002).

               Because Laloudakis did not move in the district court

to withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.             United States v. Martinez, 277 F.3d

517,     525    (4th   Cir.       2002).         “To    establish     plain   error,

[Laloudakis] must show that an error occurred, that the error

was plain, and that the error affected his substantial rights.”

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

“In the Rule 11 context, this means that [Laloudakis] must show

a reasonable probability that, but for the error, he would not

have entered the plea.”             United States v. Massenburg, 564 F.3d

337, 343 (4th Cir. 2009) (internal quotation marks and citation

omitted).         Moreover,       even     if     Laloudakis      satisfies       these

requirements       “correction       of    the     error    remains      within    our

discretion, which we should not exercise . . . unless the error

seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”             Muhammad, 478 F.3d at 249 (internal

quotation      marks   and    citation     omitted).        We    have    thoroughly

reviewed the record and conclude that the district court did not

commit    plain    error     in   conducting      the    Rule    11   colloquy,     and

Laloudakis’ guilty plea was knowing and voluntary.

               Accordingly, we affirm the judgment of the district

court.     Because Laloudakis is represented by counsel, we deny

                                           4
his motion to file a pro se supplemental brief. *              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid in the decisional process.



                                                                  AFFIRMED




     *
        Even were we to grant the motion to file a pro se
supplemental brief, our review of the proposed brief persuades
us that Laloudakis fails to articulate claims that would warrant
relief.



                                    5